Citation Nr: 0806598	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wound to the right shoulder and right side of back, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

Regarding the veteran's shrapnel wound, the Board notes that 
he is evaluated separately for a thoracic spine scar.  That 
evaluation is not at issue.  The degenerative joint disease 
of the thoracic spine is said to be secondary to the injury 
and is, accordingly, rated as traumatic arthritis.


FINDINGS OF FACT

1.  Residuals of shrapnel wound to the right shoulder and 
right side of back are currently primarily manifested by 
pain, fatigue, weakness and lack of endurance following 
repetitive use; and some limitation of motion of the arm, 
with range of motion of the arm greater than midway between 
side and shoulder level.  Severe muscle damage is not shown.

2.  Degenerative joint disease of the thoracic spine is 
currently manifested by pain; pain, fatigue, weakness and 
lack of endurance following repetitive use; and some 
limitation of motion of the thoracolumbar spine, with forward 
flexion of the thoracolumbar spine to greater than 
30 degrees.  Ankylosis and significant neurological deficit 
are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of shrapnel wound to the right shoulder and 
right side of back have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Codes (DCs) 5201, 5320 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5010-5003, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The Board 
notes that the veteran's former representative asserted that 
given the exceptional and unusual circumstances of the 
veteran's service connected conditions (the Board assumes 
this is in reference to the 100 percent disability rating 
currently assigned for schizophrenia) VA failed to advise the 
veteran of how to substantiate his claim as well as the 
existence of negative evidence and how to counter it.  The 
September 2004 letter specifically informed the veteran that 
to establish entitlement to an increased evaluation the 
evidence must show that his service-connected condition has 
gotten worse, and he was asked to submit evidence showing his 
disabilities had increased in severity.  The September 2004 
letter properly advised the veteran of how to substantiate 
his claims for increased ratings.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2004 notification letter 
did not include proper notification as to all of these 
elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for residuals of 
shrapnel wound in 1968 and for degenerative joint disease of 
the thoracic spine in 2003; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
degrees of disability, demonstrating that he has actual 
knowledge of this element.  As there will be no further 
increase as a result of this decision, further information 
about effective dates is not needed.  Furthermore, the 
veteran was given notice as to degrees of disability and 
effective dates in a letter sent the same month the Court 
decided Dingess/Hartman and VA became aware of its 
obligation.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, hearing transcripts, service 
personnel records and service treatment records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that residuals of shrapnel wound to the 
right shoulder and right side of back, and degenerative joint 
disease of the thoracic spine are worse than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an increased evaluation for residuals of 
shrapnel wound to the right shoulder and right side of back, 
and for degenerative joint disease of the thoracic spine.  

A. Residuals of shrapnel wound

The veteran's residuals of shrapnel wound to the right 
shoulder and right side of back were at one time evaluated 
based on the criteria for muscle injuries; the disability is 
currently evaluated as 20 percent disabling under DC 5320-
5201.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  In this case the 5320 code represents 
injury to muscle group XX.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected residuals of shrapnel wound to 
the right shoulder and right side of back are rated as 
analogues to limitation of motion of the arm.  38 C.F.R. 
§ 4.20 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The provisions of 38 C.F.R. 
§ 4.73 describe motion, as muscles move joints.  In other 
words, the manifestations of joint and muscle injuries 
include limitation of motion.  So, if the joint manifestation 
is limitation of motion, the symptom is generally already 
compensated under the muscle rating.    

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2007).

Diagnostic Code 5320 is one of the diagnostic codes that 
provide evaluations for muscle injuries of the torso and neck 
anatomical region; DC 5320 specifically provides for 
disability of muscle group XX.  See 38 C.F.R. § 4.73, DC 
5320.  The function of these muscles is as follows: Postural 
support of the body; extension and lateral movements of the 
spine.  The muscles include spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions).  Id.  There are two sets of rating 
criteria within DC 5320, applicable to: 1) the cervical and 
thoracic region and 2) the lumbar region.  Muscle disability 
under this provision for the cervical and thoracic region is 
evaluated as follows: slight (0 percent); moderate 
(10 percent); moderately severe (20 percent); and severe 
(40 percent).  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings of a severe muscle wound 
are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id. 
Muscles swell and harden abnormally in contraction.  Id. 
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

The following are also signs of severe muscle disability: 
(A) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wound of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

According to the relevant diagnostic code which rates 
impairment resulting from limitation of motion of the arm, 
such limitation to the shoulder level warrants a 20 percent 
rating for either the major or minor extremity.  38 C.F.R. 
§ 4.71a, DC 5201.  Limitation of the arm to midway between 
the side and the shoulder level warrants a 30 percent rating 
for the major extremity and a 20 percent rating for the minor 
extremity.  Id.  Limitation of the arm to 25 degrees from the 
side warrants a 40 percent rating for the major extremity and 
a 30 percent rating for the minor extremity.  Id.  

According to 38 C.F.R. § 4.71, Plate I (2007), normal 
shoulder abduction is from 0 to 180 degrees with 90 degrees 
being the arm extended at shoulder level.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
will be demonstrated by the medical evidence of record, the 
veteran is right-handed and as such, major, as opposed to 
minor, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69 (2007).

According to a February 5, 1968 clinical record, the veteran 
sustained a fragment wound of the right back on 3 February 
and debridement was done on 4 February.  The wound reportedly 
healed without difficulty save for a small region in the 
center of the wound which did not close promptly.  With 
cleansing the wound closed completely.  The diagnosis given 
was fragment wound of the right back.  A clinical record 
summary from February 7, 1968 gives a diagnosis of fragment 
wound, back, no artery or nerve involvement.  A physician's 
summary from a report of medical history from November 1968 
shows that the veteran had no incapacitating sequela at that 
time.

X-rays of both shoulder and the right arm done in connection 
with a November 1968 VA examination reportedly showed that 
regarding the shoulders, bony architecture was normal 
throughout with no evidence of old or recent fracture or 
dislocation, and no abnormal soft tissue calcifications were 
visualized and there were no retained foreign bodies.  
Regarding the right arm, the report shows that there was no 
evidence of old or recent fracture or dislocation, or other 
bone or joint pathology, and that no retained foreign bodies 
were visualized.  The examination report states that the 
veteran is right-handed.

The veteran was afforded a VA examination in September 2004.  
At that examination, the veteran reported having muscle pain 
and activity limited by fatigue and inability to move the 
right shoulder joint for a portion of the range.  On physical 
examination the examiner noted that the muscles injured are 
group 20 muscles on the right side on the posterior right 
shoulder area, and that there was no tendon, bone, joint, or 
nerve damage.  There was no tissue loss.  Muscle strength was 
4/5.  Right shoulder flexion and extension of the right 
shoulder were limited to 60 and 30 degrees, respectively.  
Abduction was limited to 120 degrees on the right shoulder.  
The veteran could actively and passively move the joint; the 
veteran could not move the joint through gravity.  The joint 
function of the right shoulder was limited by pain, fatigue, 
weakness, and lack of endurance following repetitive use, 
which resulted in inability to lift objects with the right 
shoulder.  This reportedly does not affect the veteran's 
ability as a student; however, the veteran can not throw 
balls because of pain in the shoulder and thoracic spine.  
The diagnosis given was Group 20 muscle injury of the right 
shoulder movement.

The physical examination of the scar revealed that the scar 
was tender on examination and that there was adherence to the 
skin and underlying tissue.  There was normal texture of the 
skin.  There was no elevation and depression of the scar.  
The scar is deep.  No inflammation, edema, or keloid 
formation.    

The veteran submitted a letter in October 2004 relaying that 
he was in pain and stating that he can not lift 10 pounds, 
walk in winter, or get out of bed in winter.  It is unclear 
from this letter if these reported symptoms are the result of 
the veteran's shrapnel wound, degenerative joint disease of 
the thoracic spine, or both.  

Considering limitation of motion of the arm, the competent 
medical evidence of record does not show that this motion is 
limited midway between side and shoulder level as would be 
required for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.71a, DC 5201.  The September 2004 VA 
examination shows shoulder abduction to 120 degrees, which is 
a greater range of motion than limitation of the arm midway 
between side and shoulder level.  See 38 C.F.R. § 4.71, Plate 
I.  As such, an evaluation in excess of 20 percent for 
residuals of shrapnel wound to the right shoulder and right 
side of back based on limitation of motion of the arm is not 
warranted.  

Considering muscle injury, the veteran would need to have a 
severe group XX muscle injury of the cervical and thoracic 
region to warrant an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.73, DC 5320.  The typical objective findings of 
severe disability of the muscles are not shown.  See 
38 C.F.R. § 4.56(d)(4)(iii).  The September 2004 VA 
examination report shows that the scar was adherent, but not 
depressed.  No medical evidence reports the veteran's scar to 
be ragged and depressed.  There is no indication of wide 
damage to the muscle group.  The competent medical evidence 
also does not show loss of deep fascia or muscle substance, 
or soft flab by muscles in wound area.  The September 2004 VA 
examiner reported that there was no tissue loss.  The 
competent medical evidence does show muscle strength of 4/5, 
some limitation of motion, and additional limitation of joint 
function of the right shoulder by pain, fatigue, weakness, 
and lack of endurance following repetitive use.  The Board 
does not associate the reported symptoms with severe 
impairment of function when compared to the uninjured side 
(even assuming the other side has 5/5 strength and a full 
range of motion), and the Board does not associate the 
symptoms with severe disability of the muscles.  

Likewise, none of the signs of severe muscle disability 
listed in 38 C.F.R. § 4.56(d)(4)(iii)(A)-(G) are shown.  In 
this regard, the 1968 x-rays reportedly showed no soft tissue 
calcifications and no retained foreign bodies.  No diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wound 
of the shoulder girdle, or induration or atrophy of an entire 
muscle following simple piercing by a projectile are shown by 
the competent medical evidence, and there is no evidence of 
adhesion of the scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebra.  See 38 C.F.R. 
§ 4.56(d)(4)(iii). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of a 
severe muscle group XX injury of the cervical and thoracic 
region.  See 38 C.F.R. § 4.73, DC 5320.  It is noted that 
both the September 2004 and the April 2002 VA examiners only 
reported that muscle group XX was involved; no competent 
medical evidence shows the involvement of any other muscle 
group.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected residuals of shrapnel wound to the right 
shoulder and right side of back are contemplated in the 
20 percent rating currently assigned.  While the September 
2004 VA examiner reported that pain, fatigue, weakness, and 
lack of endurance following repetitive use resulted in 
inability to lift objects with the right shoulder, taking 
this into consideration the Board is still of the opinion 
that the overall disability picture more nearly approximates 
moderately severe disability of muscle group XX, as opposed 
to severe.  See 38 C.F.R. § 4.7; see also 38 C.F.R. § 4.73, 
DC 5320.  The additional limitation resulting from pain and 
functional loss also still more nearly approximates 
limitation of motion of the arm to shoulder level, as opposed 
to midway between side and shoulder level.  See 38 C.F.R. 
§ 4.7; see also 38 C.F.R. § 4.71a, DC 5201.

The Board has considered whether the veteran is entitled to a 
higher evaluation under other relevant diagnostic codes.  In 
this regard, the competent medical evidence does not show 
significant neurological disability or any other disability 
associated with residuals of shrapnel wound to the right 
shoulder and right side of back for which to award a rating 
in excess of 20 percent.

B. Thoracic Spine

Degenerative arthritis of the spine is evaluated under the 
following general rating formula for diseases and injuries of 
the spine, in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.    

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a DC 5010. Under DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003 (2007).  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

The Board notes that the veteran is not service connected for 
intervertebral disc syndrome; accordingly, 38 C.F.R. § 4.71a, 
DC 5243 is not for application in this case.

The veteran was afforded a VA examination in September 2004.  
At that examination he reported having thoracic pain with 
radiation to the right upper extremity.  The veteran denied 
numbness, weakness, bladder or bowel, or erectile 
dysfunction.  On examination, the veteran's thoracolumbar 
spine had paravertebral muscle spasm of the T4, T5, and T6 
area and a loss of lumbar lordosis.  Forward flexion was 
reportedly restricted to 70 degrees with pain.  The examiner 
stated that the range of motion and the joint function of the 
thoracic spine were limited by pain, fatigue, weakness and 
lack of endurance following repetitive use, which resulted in 
very limited flexion and lateral bending of the thoracic 
spine because of the pain of the thoracic spine.  This 
reportedly did not affect his ability as a student; however, 
the veteran could not throw balls because of pain in the 
shoulder and thoracic spine.  Regarding neurological 
examination, sensory, motor and deep tendon reflex 
examinations were reported as normal and the examiner noted 
that there was no intervertebral disk syndrome.

Past VA examinations in April 2002 and April 2003 both 
reported that the veteran had forward flexion of the 
thoracolumbar spine to 80 degrees.  The April 2002 
examination report shows that "[n]eurologically, sensory, 
motor, and gait normal," and that the veteran's thoracic 
spine was not painful with motion.  X-rays have reportedly 
shown osteopenia, degenerative joint disease, kyphosis, 
spondylosis, and old compression deformity in the thoracic 
spine.  

To warrant an evaluation in excess of 20 percent for 
degenerative joint disease of the thoracic spine, the veteran 
would need forward flexion of the thoracolumbar spine to 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or significant neurological deficit 
attributable to that disability.  See 38 C.F.R. § 4.71a, DC 
5242.   

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his thoracolumbar spine.  While "ankylosis" may 
have varying meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  In this case, the competent medical 
evidence shows that the veteran has flexion in his 
thoracolumbar spine, albeit limited flexion.  For example, at 
the veteran's September 2004 VA examination it was reported 
that he had forward flexion of his spine to 70 degrees with 
pain.  Accordingly, an evaluation in excess of 20 percent is 
not warranted based on ankylosis.  See id.  

Considering any significant neurological deficit attributable 
to the veteran's service-connected thoracic spine disability, 
the competent medical evidence of record does not show any 
such disability.  In fact, at the veteran's September 2004 VA 
examination the examiner specifically noted normal sensory, 
motor, and deep tendon reflex examinations.  Past VA 
examinations also fail to show a significant neurological 
deficit attributable to the veteran's thoracic spine 
disability.  As such, an evaluation in excess of 20 percent 
is not warranted based on any neurological deficit.  See id.  

Considering limitation of motion, the competent medical 
evidence of record shows that the veteran currently has 
forward flexion of the thoracolumbar spine limited to 
70 degrees with pain and some additional limitation caused by 
pain, fatigue, weakness and lack of endurance following 
repetitive use.  The Board has considered the applicability 
of DeLuca v. Brown, 8 Vet. App. 202, including whether there 
is a basis for assigning a rating in excess of 20 percent due 
to additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected degenerative joint disease of the 
thoracolumbar spine are contemplated in the 20 percent rating 
currently assigned.  The competent evidence of record does 
not show that pain, fatigue, weakness and lack of endurance 
following repetitive use causes forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less or to 
be equivalent to favorable ankylosis.  See 38 C.F.R. § 4.40; 
DeLuca, supra.  While repetitive motion reportedly added 
additional limitation, the Board is of the opinion that even 
considering this additional limitation as reported by the VA 
examiner the veteran's disability picture more nearly 
approximates the criteria required for the 20 percent rating 
(forward flexion limited to between 30 and 60 degrees).  See 
38 C.F.R. § 4.71a, DC 5242.  As such, an evaluation in excess 
of 20 percent for degenerative joint disease of the thoracic 
spine based on limitation of motion is not warranted.  See 
id.; see also 38 C.F.R. § 4.71a.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 20 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for residuals of shrapnel wound to the right 
shoulder and right side of back, and an evaluation in excess 
of 20 percent for degenerative joint disease of the thoracic 
spine, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for residuals 
of shrapnel wound to the right shoulder and right side of 
back, and the 20 percent evaluation for degenerative joint 
disease of the thoracic spine, are clearly contemplated in 
the Schedule and that the veteran's service-connected 
disabilities are not so exceptional nor unusual such as to 
preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for residuals of shrapnel 
wound to the right shoulder and right side of back, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine, currently evaluated as 20 
percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


